Fourth Court of Appeals
                               San Antonio, Texas
                                    December 7, 2017

                                   No. 04-17-00512-CR

                             Mark Eugene CUNNINGHAM,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR5425
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on January 3, 2018.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court